RESOLUCIÓN
Examinado el Recurso de Certificación Intrajurisdiccional y la Moción en Auxilio de Jurisdicción, en esta etapa de los procedimientos, “no ha lugar” a ambas.
Sin embargo, debido a los intereses apremiantes de todas las partes, instamos al Tribunal de Apelaciones a dis*191poner del recurso ante su consideración en o antes del 26 de junio de 2014. No debe existir controversia con relación a que en el caso de autos, el foro apelativo intermedio tiene jurisdicción para atender el recurso de apelación presentado por Doral Financial Corporation. Nótese que la solicitud de reconsideración ante el Tribunal de Primera Instancia fue presentada luego de que Doral presentara su recurso de apelación ante el Tribunal de Apelaciones. La moción de reconsideración fue presentada el 18 de junio de 2014 a las 3:27 de la tarde, mientras que la apelación fue presentada ese mismo día a las 8:55 de la mañana. La Regla 18 del Reglamento del Tribunal de Apelaciones dis-pone claramente que “[u]na vez presentado el escrito de apelación, se suspenderán todos los procedimientos en el Tribunal de Primera Instancia respecto a la sentencia, o parte de la misma [...]”. 4 LPRAAp. XXII-B. Véanse, además: Regla 52.3 de Procedimiento Civil, 32 LPRAAp. V; Lagares v. E.L.A., 144 DPR 601 (1997).

Notifíquese inmediatamente por teléfono, facsímil y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Fiol Matta proveería “no ha lugar”. La Jueza Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente. El Juez Asociado Señor Martínez Torres emitió un voto particular disidente. El Juez Asociado Señor Feliberti Cintrón se inhibió.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo